Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to amendment filed on September 18, 2021.
Claims 1-4, 6-16, and 18-20 are presented for examination.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6-16, and 18-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sandler et al. U.S. Patent Number 11,004,135 B1 (hereinafter Sandler).

As per claims 1, 14, 20, Sandler discloses a method for deep learning-based recommendation (see recommendation engine 200 with relevance-diversity balancing machine learning system on column 6 line 19-25 and Figure 2A), comprising: 
obtaining related information of a target user (see user profile features data repository 205 on column 6 line 25-30 and see user profile feature data repository storing user historical behavior on column 6 line 35-45) and related information of a target item (see item data repository 260 on column 6 line 25-30 and see item data repository 260 storing data relating items considered for recommendation on column 6 line 45-55);                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          
respectively using at least two sub-models (see using a relevance model 210 and diversity model 225 on column 6 line 28-32) in an integrated model to obtain, based on the related information of the target user (see relevance model 210 using user history on column 8 line 14-25) and the related information of the target item (see calculate item using relevance scores on column 8 line 26-30), operating probabilities corresponding to the at least two sub-models, wherein the operating probability is used for indicating a probability, obtained based on one sub-model, about the target user operating the target item (see user relevance score of an item on column 8 line 28-32), and the integrated model comprises at least two sub-models (see first relevance model 210 item results are run through diversity model 225 on column 8 line 47-51);  
obtaining, based on the operating probabilities corresponding to the at least two sub-models, a target probability (see determined purchase probability or relevance scores for the item on column 12 line 1-5) about the target user operating the target item (see predicted relevance score to determining user behavior on column 8 line 25-35 based on user history on column 8 line 18-22 and see using diversity model in conjunction with relevance model to determining best recommendation item sets on column 9 line 4-14);  and
recommending the target item to the target user based on the target probability (see using recommendation engine 200 on column 6 line 33-34 and see recommendation engine 200 identify item to be recommended on column 9 line 15-25 based on both diversity model 225 and relevance model 210 on column 9 line 4-14),
wherein the obtaining, based on the operating probabilities corresponding to the at least two sub-models (see using a relevance model 210 and diversity model 225 on 
respectively calculating products (see repeatedly process input data of recommended items on column 10 line 58-62 and see periodic iteration of updated set-selector and adding previous recommendation set to updated recommendation set on column 18 lie 31-52) of the operating probabilities and model weight values of the sub-models corresponding to the operating probabilities (see weighted matrices for different parameters on column 10 line 58-67 and see adding user-specific features as weights on column 19 line 57-67), each model weight value corresponding to one sub-model (see each matric input vectors are weighted on column 11 line 5-15);  and 
adding the products (see identifying items associated with top subset of relevant scores about a set thresholds on column 20 line 14-20) corresponding to the at least two operating probabilities (see processing probability using scalar vector products with multiple items on column 4 line 10-15) to obtain a target probability about the target user operating the target item (see determined purchase probability or relevance scores for the item on column 12 line 1-5 and see using the subset of the relevant items to generate vector representation on column 20 line 23-29 and see using combined relevance and diversity scores on column 20 line 48-52 to find candidate items to be added into the recommendation on column 20 line 62-67).


As per claims 2, 15, Sandler discloses the method according to claim 1, wherein the related information of the target user comprises: history information about a 

As per claims 3, 16, Sandler discloses the method according to claim 1, wherein the respectively using at least two sub-models in an integrated model to obtain, based on the related information of the target user and the related information of the target item, operating probabilities corresponding to the at least two sub-models comprises: using the sub-models to respectively vectorize the related information of the target user and the related information of the target item to obtain user vectors and item vectors (see historical user behavioral data converted into vector representations on column 10 line 30-38);  and obtaining the operating probabilities based on the user vectors and the item vectors (see historical user behavioral data converted into vector representations on column 10 line 30-38 and see different items vectorized on column 3 line 58-67 and see using item vector scalar product to determining recommendations on column 4 line 7-24).

As per claim 4, Sandler
calculating dot products of the user vectors and the item vectors to obtain operate values, and obtaining the operating probabilities based on the operate values (see using item vector scalar product, or dot product as claimed, to determining recommendations on column 4 line 7-24).

As per claims 6, 18, Sandler discloses the method according to claim 1, wherein the recommending the target item to the target user based on the target probability comprises: in response to the target probability being greater than or equal to a preset threshold, recommending the target item corresponding to the target probability to the target user;  and in response to the target probability being less than a preset threshold, recommending no target item corresponding to the target probability to the target user (see determined purchase probability or relevance scores for the item on column 12 line 1-5 and see the relevance score for an item has to be above a threshold value on column 20 line 15-21).

As per claims 7, 19, Sandler discloses the method according to claim 1, wherein the integrated model is obtained by training a relation between at least two sub-models, and a training mode for the integrated model comprises: training the integrated model based on a historical user and a historical item, wherein a historical probability about the historical user operating the historical item is known (see training the recommendation engine based on user interaction and probability of user making purchase on column 4 line 63-column 5 line 15 using machine learning based on user purchase history on column 5 line 44-53). 

As per claim 8, Sandler discloses the method according to claim 7, wherein the training the integrated model based on a historical user and a historical item comprises: 
establishing a historical vector corresponding to the historical user and the historical item based on the historical user and the historical item (see historical behavioral data with an item on column 6 line 35-42 and see historical user behavioral data converted into vector representations on column 10 line 28-37);  
decomposing, using the integrated model, the historical vector to obtain at least one sample user vector and at least one sample item vector (see using smaller set of individual input vectors, or smaller batches of data, to performing training on the recommendation engine on column 10 line 57-65);  obtaining a predicted probability based on the sample user vector and the sample item vector, the predicted probability indicating a probability about the historical user operating the historical item predicted by the integrated model (see using the mini-batches to train the model to preferred output on column 10 line 60-64);  and training the integrated model based on the predicted probability and the historical probability (see using the mini-batches to train the model to preferred output on column 10 line 60-64).

As per claim 9, Sandler discloses the method according to claim 8, wherein the decomposing, using the integrated model, the historical vector to obtain at least one sample user vector and at least one sample item vector comprises: decomposing, using an initial integrated model, the historical vector to obtain at least one sample user vector and at least one sample item vector, the initial integrated model comprising one sub-

As per claim 10, Sandler discloses the method according to claim 9, wherein the obtaining a predicted probability based on the sample user vector and the sample item vector comprises: calculating, using the initial integrated model (see using smaller set of individual input vectors, or smaller batches of data, to performing initial training on the recommendation engine on column 10 line 57-65), a dot product of the sample user vector and the sample item vector to obtain a predicted value about the historical user clicking the historical item, and obtaining a predicted probability based on the predicted value (see using item vector scalar product, or dot product as claimed, to determining recommendations on column 4 line 7-24).

As per claim 11, Sandler discloses the method according to claim 8, wherein the training the integrated model based on the predicted probability and the historical probability comprises: 
allocating, according to a difference between the predicted probability and the historical probability, data weight values for the historical user and the historical item corresponding to the predicted probability probabilities (see weighted matrices for different parameters on column 10 line 58-67), wherein the greater the difference is, the greater the data weight values are;  and 
iteratively training the integrated model based on the sample user vector and the sample item vector combined with the data weight values (see repeatedly process the input data with the weight matrices on column 10 line 58-65).

As per claim 12, Sandler discloses the method according to claim 11, where the iteratively training the integrated model based on the sample user vector and the sample item vector combined with the data weight values comprises: adding one sub-model to the initial integrated model to constitute a first integrated model;  calculating, using the first integrated model and in combination with the data weight values, a dot product of the sample user vector and the sample item vector to obtain a first predicted value about the historical user clicking the historical item, and obtaining a first predicted probability based on the first predicted value (see repeatedly process the input data with the weight matrices on column 10 line 58-65);  
iterative executing: according to a first difference between the first predicted probability and the historical probability, allocating model weight values for the at least two sub-models in the first integrated model based on the first difference, and allocating first data weight values for the historical user and the historical item corresponding to the first predicted probability based on the first difference (see repeatedly process the input data with the weight matrices ad different parameters on column 10 line 58-65);  and adding one sub-model to the first integrated model to constitute a second integrated model to substitute the first integrated model, using the second integrated model as the first integrated model, calculating, using the first integrated model and in combination with the first data weight values, a dot product of the sample user vector and the sample 

As per claim 13, Sandler discloses the method according to claim 12, wherein the satisfying a preset convergence condition comprises: the first difference between the first predicted probability and the historical probability is less than a preset difference (see repeat the training process until converges with the weighted result with the desired result on column 10 line 60-67).




Response to Arguments
Applicant's arguments filed September 18, 2021 have been fully considered but they are not persuasive.
As per claims 1, 14, 20, the applicant asserts that Sandler
respectively calculating products of the operating probabilities and model weight values of the sub-models corresponding to the operating probabilities, each model weight value corresponding to one sub-model;  and 
adding the products corresponding to the at least two operating probabilities to obtain a target probability about the target user operating the target item (see Remarks on page 11).  The examiner respectfully disagrees.
Sandler teaches: wherein the obtaining, based on the operating probabilities corresponding to the at least two sub-models (see using a relevance model 210 and diversity model 225 on column 6 line 28-32), a target probability about the target user operating the target item comprises: 
respectively calculating products (see repeatedly process input data of recommended items on column 10 line 58-62 and see periodic iteration of updated set-selector and adding previous recommendation set to updated recommendation set on column 18 lie 31-52) of the operating probabilities and model weight values of the sub-models corresponding to the operating probabilities (see weighted matrices for different parameters on column 10 line 58-67 and see adding user-specific features as weights on column 19 line 57-67), each model weight value corresponding to one sub-model (see each matric input vectors are weighted on column 11 line 5-15);  and 
adding the products (see identifying items associated with top subset of relevant scores about a set thresholds on column 20 line 14-20) corresponding to the at least two operating probabilities (see processing probability using scalar vector products with multiple items on column 4 line 10-15) to obtain a target probability about the target user operating the target item (see determined purchase probability or relevance scores for 
Sandler teaches obtaining the target probability corresponding to at least two sub-models, relevance model and diversity model (see using a relevance model 210 and diversity model 225 on column 6 line 28-32).
Sandler then teaches periodic iterative calculation of recommendation set (see column 18 line 31-40), or respectively calculating products of the operating probabilities as claimed.
Sandler then teaches using model weight values through using user-specific features as weights (see column 19 line 57-65). 
Sandler then teaches adding the products corresponding to the at least two operating probabilities by finding the subset of items above a threshold relevance value (see column 29 line 14-20).

As per claims 1, 14, 20, the applicant asserts that Sandler do not teach expressly respectively calculating products of the operating probabilities and model with value of the sub-models correspond to the operating probabilities, each model weight value corresponding to one sub-model (see Remarks on page 12).  The examiner respectfully disagrees. 
Sandler teaches: respectively calculating products (see repeatedly process input data of recommended items on column 10 line 58-62 and see periodic iteration of 
Sandler teaches calculating weight as user-specific features as weights on column 19 line 57-67 and use it to generate relevant scores on column 20 line 3-8 to find subset of relevant items on column 20 line 23-29.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN S CHOU whose telephone number is (571)272-5779.  The examiner can normally be reached on Monday-Friday 9:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris L Parry can be reached on (571)272-8328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALAN S CHOU/Primary Examiner, Art Unit 2451